Order unanimously reversed, without costs, and motion granted in accordance with the following memorandum; From the record it appears that the default judgment was taken chiefly as a result of the dilemma confronting defendant’s counsel because of conflicting administrative policies in different judicial departments pertaining to the disposition of ready cases and the contradictory orders given him by Calendar *1009Justices sitting in Rockland and Yates Counties concerning cases in which he was acting as attorney. Under the circumstances it was an abuse of discretion not to grant the defendant’s motion to open the default judgment. The motion should be granted upon the condition that the judgment remain as security pending the disposition of the action (see American Airlines v Transport Express, 55 AD2d 513, mot for lv to app den 42 NY2d 802; Grazi v Douglaston Estates, 18 Misc 2d 967). (Appeal from order of Yates Supreme Court—vacate default.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.